100 N.Y.2d 629 (2003)
In the Matter of the VILLAGE OF WESTBURY, Respondent,
v.
ROD STRAEHLE et al., Appellants.
Court of Appeals of the State of New York.
Submitted September 8, 2003.
Decided October 23, 2003.
Motion by Village of Westbury to dismiss the appeal herein granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion by appellants Straehle et al. for a stay and poor person relief dismissed as academic.